Citation Nr: 0941066	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

2.  Entitlement to a disability rating of 100 percent for 
service-connected PTSD, to include consideration of an 
extraschedular rating.  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from August 2002 to August 2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  

Procedural history

The Veteran's claim for service connection PTSD was granted 
in the January 2008 rating decision; a 10 percent disability 
rating was assigned.  The Veteran expressed disagreement with 
the assigned disability rating in February 2008 and elected 
review by a Decision Review Officer (DRO).  The Veteran's 
disability rating was increased to 50 percent in an October 
2008 DRO decision.  An appeal was perfected with the 
submission of the Veteran's substantive appeal (VA Form 9) in 
December 2008.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

After the April 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  


Clarification of issue on appeal

The Veteran seeks entitlement to a disability rating for PTSD 
in excess of the currently assigned 50 percent.    

As will be discussed in further detail below, the Board 
believes that the record currently contains sufficient 
medical evidence to grant an increased rating of 
70 percent for the Veteran's service-connected PTSD.  
However, the medical and other evidence of record is 
insufficient to determine whether a 100 percent schedular 
disability rating for PTSD or an extraschedular rating.  

The Board believes that, in fairness to the Veteran, a 70 
percent rating may be granted without further delay.  
Therefore, the issue has been bifurcated.

The issue of entitlement to a schedular rating of 100 percent 
for service-connected PTSD, to include consideration of an 
extraschedular rating, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  

Issues no longer on appeal

In the above-mentioned January 2008 rating decision, the RO 
denied the Veteran's claim for service connection for 
psoriasis; and denied an increased rating for a service-
connected left ankle disability.  The Veteran perfected an 
appeal as to those issues.  However, during the April 2009 
hearing the Veteran indicated that he no longer wished to 
pursue those claims.  See the April 2009 hearing transcript, 
page 2.  In July 2009, the Veteran's representative filed a 
statement specifically withdrawing his appeal as to  those 
claims.  See 38 C.F.R. § 20.204 (2008).

In the October 2008 DRO decision, the DRO granted the 
Veteran's claim for entitlement to a temporary total 
disability rating for a service-connected disability based on 
a period of hospitalization pursuant to 38 C.F.R. § 4.29 
(2008).  To the Board's knowledge, no appeal was taken as to 
that issue.  



Representation

The Veteran was previously represented by the Disabled 
American Veterans (DAV).  The Veteran revoked his power of 
attorney with respect to DAV in a March 2008 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) which appointed The American Legion as his 
power of attorney.  The Veteran subsequently revoked The 
American Legion as his power of attorney in a June 2008 VA 
Form 21-22 which appointed Ralph J. Bratch, Esq. as his power 
of attorney.


FINDING OF FACT

The Veteran's PTSD is manifested by flashbacks, difficulty 
concentrating, hypervigilence, intrusive thoughts, anxiety, 
nightmares, constricted affect, sleep impairment, depression, 
isolation, memory impairment, irritability, anger and 
emotional numbing.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for an increased disability rating of 70 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD)  

The Veteran seeks entitlement to a disability evaluation in 
excess of 50 percent for his service-connected PTSD.  As is 
discussed elsewhere in this decision, the issue of 
entitlement to a rating of 100 percent for service-connected 
PTSD, to include consideration of an extraschedular rating, 
is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection and increased ratings in 
a letter from the RO dated November 9, 2007.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Board notes that the November 2007 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision the aforementioned November 2007 VCAA letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the November 2007 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

Nonetheless, the Board notes that the Veteran received notice 
pursuant to the Vazquez-Flores decision in a VCAA letter 
dated May 21, 2008.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

The Board recognizes that the Veteran did not receive 
complete VCAA notice until after adjudication of the claim by 
the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board notes that any timing error concerning 
VCAA notice was cured with the readjudication in the February 
2009 supplemental statement of the case (SSOC).  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has not alleged 
that he received inadequate VCAA notice.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has verified the 
Veteran's service, obtained the Veteran's service treatment 
records, private treatment records, VA inpatient and 
outpatient medical records and has provided him with a VA 
examination December 2007.  

Concerning the December 2007 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of this examination reflects that the 
examiner reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his attorney have not contended 
otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
As mentioned above, he exercised the option of a personal 
hearing and was afforded one in April 2009.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders, including PTSD, are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  


Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is presented with a record on appeal which 
indicates that in addition to the Veteran's service-connected 
PTSD, there are diagnoses of a variety of non service-
connected psychiatric disabilities, to include depressive 
disorder, not otherwise specified, anxiety disorder, 
dysthymic disorder, bipolar disorder, obsessive-compulsive 
personality traits, alcohol dependence and abuse of 
prescription medications.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board notes that the competent medical evidence of record 
successfully differentiates between the Veteran's service-
connected PTSD symptomatology and pathology associated with 
the his non-service connected alcohol dependence and abuse of 
prescription medications.  

The Veteran participated in and completed a 21-day inpatient 
alcohol dependence program at the VA Medical Center (VAMC) in 
Marion, Indiana from April 3, 2008 to April 24, 2008.  As the 
VA treatment records from that time period primarily focus on 
the Veteran's alcohol dependence rather than any psychiatric 
illnesses to include PTSD, the symptomatology demonstrated 
for that period of inpatient treatment will not be considered 
associated with the Veteran's service-connected PTSD.  

Likewise, after the Veteran attempted suicide in September 
2008, he was admitted to the Marion VAMC from September 11, 
2008 until September 19, 2008.  Upon discharge, the attending 
VA psychiatrist stated, "[PTSD] symptoms were not evident 
during the course of the hospital.  What was evident, 
however, was a lack of recovery efforts despite participation 
in the substance abuse treatment program at this facility six 
months ago."  As such, the symptomatology demonstrated for 
that period of hospitalization will not be considered 
associated with the Veteran's service-connected PTSD.  

Except for the two episodes noted immediately above, the 
medical evidence of record does not successfully 
differentiate between symptomatology associated with non 
service-connected psychiatric problems and service-connected 
PTSD.  
The Board will therefore attribute all other psychiatric 
symptoms to the Veteran's service-connected PTSD.  


Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
50 percent disabling.  The 50 percent disability rating was 
assigned by the RO based on evidence of flashbacks, 
difficulty concentrating, hypervigilence, intrusive thoughts, 
anxiety, nightmares, constricted affect, sleep impairment, 
depression, isolation, memory impairment, irritability, anger 
and emotional numbing due to PTSD.  

The criteria for the assignment of  a 70 percent rating 
include evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more closely approximate those 
which warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.

While the Veteran has denied any specific plans or intent to 
commit suicide on several occasions, to include during the 
December 2007 VA examination, multiple VA treatment reports 
and the Veteran's testimony at the April 2009 VA Travel Board 
hearing reflect that the did attempt to commit suicide in 
March 2008 and September 2008.  See the April 2009 VA Travel 
Board hearing transcript at page 6 and VA treatment records 
dated March 2008, April 2008.  Specifically, VA treatment 
records reflect that the Veteran attempted to overdose by 
ingesting alcohol and Lamictal on March 19, 2008.  See VA 
treatment records dated March 2008, April 2008 and September 
2008 and the April 2009 VA hearing transcript at page 6.  
Accordingly, suicidal ideation has been demonstrated.  

With respect to obsessional rituals which interfere with 
routine activities, the Board notes that an August 2008 VA 
treatment record reflects a diagnosis of obsessive-compulsive 
personality traits.  However, this isolated diagnosis is 
heavily outweighed by the remainder of the competent medical 
evidence of record which is devoid any mention of obsessive-
compulsive behavior, to include the December 2007 VA 
examination report in which the Veteran denied such 
behaviors.  See the December 2007 VA examination report.  
Further, even the August 2008 VA treatment record does not 
suggest that the Veteran's obsessive-compulsive personality 
traits interfere with routine activities, as defined in the 
criteria of Diagnostic Code 9411.  Since this diagnosis has 
not been duplicated, and the remainder of the competent 
medical evidence of record is devoid any congruent evidence, 
obsessional rituals which interfere with routine activities 
has been demonstrated.  

The Board notes that the competent medical evidence of record 
reflects that the Veteran's speech has never been described 
as intermittently illogical, obscure or irrelevant.  
Specifically, the December 2007 VA examiner noted that the 
Veteran's speech was "fluent, of normal rate, and well 
articulated."  See the December 2007 examination report.  As 
such, speech intermittently illogical, obscure or irrelevant 
has not been shown.  

Concerning near-continuous panic or depression affecting the 
ability to function independently, several VA treatment 
records reflect that the Veteran has endorsed panic attacks, 
explaining that he felt "like [he's] having a heart 
attack."  See VA treatment records dated December 2006, June 
2008 and July 2008 and the April 2009 VA hearing transcript 
at page 17.  Concerning depression, the competent evidence of 
record demonstrates that the suffers from constant depressive 
symptoms and such have affected his functioning, to include 
his daily activities.  See VA treatment records dated March 
2007, July 2007 and August 2007 and the April 2009 VA hearing 
transcript at pages 12, 18 and 21.  Accordingly, near-
continuous panic or depression affecting the ability to 
function independently, appropriately or effectively has been 
demonstrated.  

With respect to impaired impulse control (such as unprovoked 
irritability with periods of violence), the Board notes that 
the December 2007 VA examination report reflects that the 
Veteran specifically denied impaired impulse control.  
However, the Board notes that the competent medical and other 
evidence of record reflects that the Veteran demonstrates 
anger management issues, and his anger has resulted in 
violence on several occasions.  Specifically, the Veteran 
choked his wife in August 2007 during an argument over car 
insurance, which resulted in the Veteran's arrest for 
domestic violence and his wife filing a restraining order 
against him.  Moreover, the competent medical evidence of 
record and the Veteran's testimony at the April 2009 VA 
Travel Board hearing reflect that the Veteran is often angry 
and irritable, and has attempted to alleviate these feelings 
by cutting himself and burning himself with a lit cigarette.  
See the April 2009 VA Travel Board hearing transcript, at 
page 12, and VA treatment records dated March 2007, March 
2008 and June 2008.  In light of above, impaired impulse 
control (such as unprovoked irritability with periods of 
violence) has been shown.

The competent medical evidence of record does not reflect 
that the Veteran has ever exhibited spatial disorientation.  
Specifically, the December 2007 VA examination report 
reflects that the Veteran was fully oriented.  See the 
December 2007 VA examination report.  As such, spatial 
disorientation is not demonstrated.  

Concerning neglect of personal appearance and hygiene, the 
competent medical evidence of record is devoid any evidence 
that the Veteran neglects his personal appearance and 
hygiene.  Specifically, the December 2007 VA examiner 
described the Veteran as "casually dressed with good 
grooming and hygiene" and specifically added that "[The 
Veteran] is able to independently care for his personal 
hygiene." In contrast, the Veteran's wife testified at the 
April 2009 VA hearing that, after she moved out of their 
apartment, the Veteran would "wear [his] underwear all week 
long" and he would not wash his clothes, shave or get a hair 
cut.  See the VA hearing transcript at page 21.  In light of 
the testimony of the Veteran's wife and resolving all doubt 
in the favor of the Veteran, neglect of personal appearance 
and hygiene has been demonstrated.  

The competent evidence of record establishes that the Veteran 
has difficulty adapting to stressful circumstances including 
work or a worklike setting.  The Veteran is currently 
employed in sales, and a March 2009 VA treatment record 
reflects that the Veteran has difficulty interacting with 
customers and has been confronted by his boss concerning 
these instances.  See a March 2009 VA treatment record.  
Further, the Veteran testified at the April 2009 VA hearing 
that he has had "outbursts" when dealing with customers 
with noisy children and one particular incident when he 
"went off" on a co-worker.  See the April 2009 VA hearing 
transcript at page 15.  In light of above, difficulty 
adapting to stressful circumstances including work or a 
worklike setting has been established.  

Concerning an inability to establish and maintain effective 
relationships, the December 2007 VA examination report 
reflects that the Veteran has been married to his spouse for 
more than two years, and he has a good relationship with his 
two step-daughters, his in-laws, his parents, and his 
brother.  See the December 2007 VA examination report.  
However, the remainder of the competent medical and other 
evidence of record demonstrates that the Veteran and his wife 
have endured frequent separations during their marriage due 
to the Veteran's PTSD.  Specifically, a March 2009 VA 
treatment record reflects that the Veteran reported that his 
marriage was "hanging by a thread".  Further, an October 
2007 VA treatment record reflects that the Veteran "does not 
have a good relationship with his mother" and he is 
"distant with his father and brother."  See an October 2007 
VA treatment record.  Accordingly, the Board finds that 
inability to establish and maintain effective relationships 
has arguably been demonstrated.  

In short, the evidence of record indicates that the Veteran 
has arguably met six of the nine criteria necessary for a 70 
percent rating: suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods f violence), neglect 
of personal appearance and hygiene, difficulty adapting to 
stressful circumstances including a worklike setting and 
inability to establish and maintain effective relationships.  
These symptoms are congruent with the assignment of a 70 
percent disability rating.  

The Board notes that the lowest GAF score assigned to the 
Veteran was 34 in conjunction with his hospitalization in 
September 2008.  However, as noted above, this score is not 
being contemplated by the Board because such a score reflects 
symptomatology associated with his nonservice-connected 
alcohol dependence and prescription medication abuse rather 
than his service-connected PTSD.  Otherwise, the Veteran's 
GAF scores range between 44 and 60, which indicate serious to 
moderate impairment.  This is more appropriately reflected in 
the assignment of a 70 percent disability rating.  

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 70 percent disability rating. 

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 50 percent disabling 
effective from October 31, 2007, the date of his claim.  

The medical evidence of record prior to the Veteran's March 
2008 suicide attempt and consequent hospitalization reflects 
symptoms that more closely correspond to a 50 percent 
disability rating.  Those symptoms include depression, 
nightmares, flattened affect, sleep impairment, difficulty 
establishing effective work and social relationships and 
disturbances of mood and motivation.  Records pertaining to 
the Veteran's suicide attempt and VA inpatient treatment in 
March 2008 noted a worsening of the Veteran's symptoms.  
Specifically, the Veteran's suicide attempt on March 19, 2008 
is the first instance of suicidal ideation, one of the 
criteria for a 70 percent disability rating under Diagnostic 
Code 9411.  

Accordingly, the Board finds that the 70 percent disability 
rating should be assigned from March 19, 2008, as it was on 
that date that it was factually ascertainable that an 
increase in disability occurred.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
assigned for service-connected PTSD from March 19, 2008.  To 
that extent, the appeal is allowed.   


ORDER

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 


REMAND

2.  Entitlement to a disability rating of 100 percent for 
service-connected PTSD, to include consideration of an 
extraschedular rating  

As was noted above in the Introduction, the Board does not 
believe that sufficient evidence exists to adjudicate the 
matter of the Veteran's entitlement to a disability rating of 
100 percent for his service-connected PTSD, to include 
consideration of an extraschedular rating.  

The Veteran's most recent VA examination was performed in 
December 2007.  VA treatment records since the December 2007 
VA examination and the Veteran's testimony at the April 2009 
VA hearing indicate that the symptomatology associated with 
the Veteran's service-connected PTSD has worsened.  See e.g., 
VA treatment records dated March 2008, June 2008, October 
2008 and the VA hearing transcript at pages 6-10.  
Specifically, as noted elsewhere in this decision, the 
Veteran twice attempted to commit suicide and was admitted 
for inpatient treatment on four occasions.  

The Board finds that a VA medical examination to determine 
this limited issue is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VA should contact the Veteran, with a 
copy to his attorney, and request any 
recent evidence e, medical and other, 
pertaining to his psychiatric 
symptomatology.  Any such evidence so 
obtained should be associated with the 
Veteran's VA claims folder.  

2.  VBA should arrange for an examination 
of the Veteran to determine the current 
nature and severity of the Veteran's 
service-connected PTSD.  The Veteran's VA 
claims folder must be made available to 
and be reviewed by the reviewer. 
 In particular, the examiner should 
attempt to distinguish symptomatology 
which is attributable to the Veteran's 
service-connected PTSD and that which is 
attributable to any other diagnosed 
psychiatric disability, to include 
alcohol dependence and prescription 
medication abuse.  If the reviewer 
believes that diagnostic testing is 
necessary, such should be arranged.  If 
the examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should adjudicate the 
claim of entitlement to an initial rating 
of 100 percent for service-connected 
PTSD, to include consideration of an 
extraschedular rating.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


